IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,

Plaintiff,

v. 4:19CR2

MARTINO BUXTON,

ee ee Ne NL

Defendant.
ORDER

Counsel in the above-captioned case have advised the Court that all pretrial motions have
been complied with and/or that all matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf
of the defendant, Martino Buxton, are dismissed.

SO ORDERED, this? A ( day of September 2019.

UV edaad. [oe

(CHRISTOPHER L. RAY
CeRisT STATES MAGISTRATE J L
SOUTHERN DISTRICT OF GEORGIA
